NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                    2007-1370, -1402


        WHIRLPOOL CORPORATION and WHIRLPOOL PATENTS COMPANY,

                                                       Plaintiffs-Cross Appellants,

                                            v.

             LG ELECTRONICS, INC. and LG ELECTRONICS U.S.A., INC.,

                                                       Defendants-Appellants,

                                           and

                           GENERAL ELECTRIC COMPANY,

                                                       Defendant-Appellant.

         Daniel A. Boehnen, McDonnell Boehnen Hulbert & Berghoff LLP, of Chicago,
Illinois, argued for plaintiffs-cross appellants. With him on the brief were Christopher M.
Cavan and Sean M. Sullivan.

       Kenneth R. Adamo, Jones Day, of Cleveland, Ohio, argued for defendant-
appellant General Electric Company. With him on the brief were Lawrence D.
Rosenberg, of Washington, DC, and Susan M. Gerber, of Cleveland, Ohio. Of counsel
were Gerald R. Ross and Douglas R. Cole, of Atlanta, Georgia.

      Richard L. Stroup, Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P., of
Washington, DC, argued for defendant-appellant LG Electronics U.S.A., Inc., et al. With
him on the brief were Don O. Burley, Gerson S. Panitch, Parmanand K. Sharma, and
Andrew C. Sonu.

Appealed from: United States District Court for the Western District of Michigan

Judge Robert Holmes Bell
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                 2007-1370, -1402

       WHIRLPOOL CORPORATION and WHIRLPOOL PATENTS COMPANY,

                                                             Plaintiffs-Cross Appellants,
                                          v.

           LG ELECTRONICS, INC. and LG ELECTRONICS U.S.A., INC.,
                                                             Defendants-Appellants,
                                         and

                         GENERAL ELECTRIC COMPANY,

                                                             Defendant-Appellant.

                                 Judgment
ON APPEAL from the       United States District Court for the Western District of
                         Michigan

In CASE NO(S).           1:04-CV-100.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, PLAGER, and GAJARSA, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.

                                        ENTERED BY ORDER OF THE COURT



DATED: _October 10, 2008__               / s / Jan Horbaly
                                        Jan Horbaly, Clerk